DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. 
Claims 1-11 have been cancelled via Preliminary Amendment.
Claims 12-22 are newly added via Preliminary Amendment.
Claims 12-22 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that was filed on October 16, 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "the setdown position" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends that the applicant amends the first recitation of the phrase “the setdown position” in lines 3 of claim 22 to instead read “a setdown position”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 12-22 are directed towards a process (A method). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a step of “entering a temporary landmark in the map” and a step of “deleting the temporary landmark from the map”.  This is an abstract idea, specifically, a mental process, that can be performed in the human mind which includes an observation and a judgment (monitoring to identify a condition) because the claimed steps involve merely mentally recognizing the creation or removal of a temporary landmark and noting this recognition on a map.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 12, the claim is broad enough to be performed mentally or by pen and paper. The “entering” step is broad enough to be performed by a human mentally recognizing a creation of a temporary landmark and noting it on a map, either mentally or with pen and paper. The “deleting” step is also broad enough to be performed by a human mentally recognizing a removal of a temporary landmark and noting it on a map, either mentally or with pen and paper. The claim is broad enough to include the embodiment where the map is mentally updated and modified by a human. The “navigating” step is recited at such a high level of generality that it is not considered as an integration into a practical application beyond generally linking the use of the judicial exception to a particular technological environment.
The claim does not recite any specific structure for performing the claimed steps. The examiner notes that for the rejection under 35 U.S.C. 101 to be overcome, any claimed structures must be recited to perform more than merely insignificant, extra-solution activity, or generic computer functions, in order to be considered integration into a practical application. The examiner also notes that a claim that requires a computer may still recite a mental process, if the claimed concept may be performed in the human mind (see MPEP 2106.04(a)(2)(III)(C.)).
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The “navigating” step is recited at such a high level of generality that it is not considered as an inventive concept beyond generally linking the use of the judicial exception to a particular technological environment. 
Dependent Claims
The dependent claims are merely further defining the abstract idea and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. The examiner notes that a well-trained human would have the ability to acquire the type of data recited in the dependent claims without the use of computers, sensors, or any other technological components. The “central unit” recited in claim 18 is considered a generic computer environment and is not sufficient  to interpret the aforementioned limitations as more than an abstract idea.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2014/0074342), hereinafter referred to as Wong.

Regarding claim 12, Wong teaches:
	Method for navigating an industrial truck in a predetermined area ("For example, and not by way of limitation, it is contemplated that vehicle operation may comprise vehicle navigation, which may include positioning, steering, speed control, load engagement, lifting, etc." – see at least Wong: paragraph 0020 lines 6-9) (The examiner notes that the vehicle as taught by Wong may be an industrial truck ("The forklift 200 (i.e., a lift truck, a high/low, a stacker-truck, trailer loader, sideloader, a fork hoist, and the like) is a powered industrial truck having various load capacities and used to lift and transport various objects." – see at least Wong: paragraph 0043 lines 1-4))
with the following method steps: - providing a map of the predetermined area with at least one permanent landmark ("The map module 404 may include various data, such as static features 424 (such as features that do not change on the map, such as features created by walls and fixed racking, and the like)" – see at least Wong: paragraph 0061 lines 9-12) (The examiner notes that the static features as taught by Wong correspond to the claimed permanent landmarks),
entering a temporary landmark in the map, when the temporary landmark is created ("When the industrial vehicle is executing a task to place a product in the warehouse (e.g., the environment 100 of FIG. 1), the vehicle controller 410 will communicate with the localization module 402 to indicate that a new dynamically placed object is to be created on the map." – see at least Wong: paragraph 0064 lines 9-13) (The examiner notes that the new dynamically placed object as taught by Wong corresponds to the claimed temporary landmark),
deleting the temporary landmark from the map when the temporary landmark is removed ("Once the pre-positioned object is removed from the global map, the individual vehicles local maps may be updated and the pre-positioned object is not longer used as a navigational reference." – see at least Wong: paragraph 0068 lines 18-21),
and - navigating the industrial truck in the predetermined area on the basis of the map having the permanent landmark and the temporary landmark ("The computer comprises a navigation module for operating the industrial vehicle based on a navigational position determined from sensor data and the updated map data. The computer enables the use of dynamically placed pre-positioned objects as landmarks to operate an industrial vehicle." – see at least Wong: paragraph 0019 lines 3-8).

Regarding claim 13, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
wherein the permanent landmark and/or the temporary landmark is entered in the map by means of such geographical coordinates that describe the position of the two-dimensional or three-dimensional spatial extent of the permanent landmark and the temporary landmark, respectively ("Landmarks can be created based on the placed object data and the placed object data may comprise features from the placed object, a landmark pose representing the location at which the object was placed, and/or an object pose uncertainty from the pose prediction data." – see at least Wong: paragraph 0012) (The examiner notes that the landmark pose representing the location at which the object was placed as taught by Wong corresponds to the claimed geographical coordinates. Wong further teaches that three-dimensional spatial data may be obtained from the environmental landmarks ("The forklift 200 is also coupled with an array comprising various sensor devices (for example, the sensor array 108 of FIG. 1), which transmits sensor data (for example, image data, video data, range map data and/or three-dimensional graph data) to the mobile computer 104 for extracting observed features from environmental landmarks." – see at least Wong: paragraph 0046 lines 3-9)).

Regarding claim 14, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
wherein the step of entering the temporary landmark in the map when the temporary landmark is created comprises: - transferring to the map an identification uniquely identifying the temporary landmark ("In some embodiments, the placed object may be uniquely identifiable through the use of barcodes, RFID, specific shape, or any other unique feature that can be sensed by the sensors of an industrial vehicle. The map data may then be updated to also include the unique attribute of the placed object." – see at least Wong: paragraph 0055 lines 1-6).

Regarding claim 15, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
wherein the step of entering the temporary landmark in the map when the temporary landmark is created comprises: - transferring to the map at least one geographical coordinate of the temporary landmark created ("Landmarks can be created based on the placed object data and the placed object data may comprise features from the placed object, a landmark pose representing the location at which the object was placed, and/or an object pose uncertainty from the pose prediction data." – see at least Wong: paragraph 0053 lines 14-17) (The examiner notes that the landmark pose representing the location at which the object was placed as taught by Wong corresponds to the claimed geographical coordinates).

Regarding claim 16, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
wherein the step of transferring to the map the geographical coordinate of the temporary landmark created is performed from the created temporary landmark itself or from the industrial truck that has created the temporary landmark ("The forklift 200 is also coupled with an array comprising various sensor devices (for example, the sensor array 108 of FIG. 1), which transmits sensor data (for example, image data, video data, range map data and/or three-dimensional graph data) to the mobile computer 104 for extracting observed features from environmental landmarks." – see at least Wong: paragraph 0046 lines 3-9) (The examiner notes that transmitting sensor data including three-dimensional graph data regarding environmental landmarks as taught by Wong corresponds to transferring to the map the geographical coordinate from the industrial truck as claimed).

Regarding claim 17, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
	wherein the step of entering the temporary landmarks in the map when the temporary landmark is created also comprises: - entering in the map geometrical and/or optical characteristics of the landmark ("The object has a known geometry defined as the placed object model data 342 which describes a set of feature information 312 for said object that may be used by the environment based navigation module 320 for vehicle localization." – see at least Wong: paragraph 0054 lines 4-8).

Regarding claim 18, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
	wherein the map is maintained centrally in a central unit ("The central computer 106 maintains the placed object database 346 and complete map 340 containing information regarding all pre-positioned objects." – see at least Wong: paragraph 0055 lines 11-14).

Regarding claim 19, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
	wherein the industrial truck is an autonomously or partly autonomously driving vehicle ("According to one or more embodiments, the vehicle 102 may be an automated guided vehicle (AGV), such as an automated forklift, which is configured to handle and/or move the plurality of units 114 about the floor 110." – see at least Wong: paragraph 0033 lines 1-4).

Regarding claim 20, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
	wherein the steps of entering the temporary landmark in the map when the temporary landmark is created and/or of deleting the temporary landmark from the map when the temporary landmark is removed is performed in real time ("Once the pre-positioned object is removed from the global map, the individual vehicles local maps may be updated and the pre-positioned object is not longer used as a navigational reference." – see at least Wong: paragraph 0068 lines 18-21) (The examiner notes that updating the map once the object is removed as taught by Wong corresponds to performing the step of deleting the temporary landmark from the map when the temporary landmark is removed in real time).

Regarding claim 21, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
	wherein the step of creating a temporary landmark comprises the following steps: - classifying and/or measuring the temporary landmark for re-identification of the landmark and - entering the classification result or the measurement result in the map ("In some embodiments, the placed object may be uniquely identifiable through the use of barcodes, RFID, specific shape, or any other unique feature that can be sensed by the sensors of an industrial vehicle. The map data may then be updated to also include the unique attribute of the placed object." – see at least Wong: paragraph 0055 lines 1-6) (The examiner notes that sensing a specific shape or other unique feature of a placed object as taught by Wong corresponds to measuring the temporary landmark as claimed).

Regarding claim 22, Wong teaches all of the elements of the current invention as stated above. Further, Wong teaches:
	wherein the step of creating the temporary landmark comprises the following step: - guessing the setdown position of the temporary landmark on the basis of the pose of the industrial truck and - entering in the map the guessed setdown position of the temporary landmark ("The pose of the dynamically placed pre-positioned object may be determined based at least in part on (i) pose prediction data stored on a central computer or a mobile computer coupled to the industrial vehicle and (ii) a location of the placed object relative to a lift carriage of the industrial vehicle. The determined pose may be used to create the updated map data and the industrial vehicle may be operated based on a navigational position that is determined by updated map data including the determined pose." – see at least Wong: paragraph 0011) (The examiner notes that the pose of the dynamically placed pre-positioned object as taught by Wong corresponds to the claimed setdown position of the temporary landmark).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilbers et al. (US 2021/0310823) teaches a method for updating a map of the surrounding area wherein the map is used when controlling a transportation vehicle, and including deleting a landmark from a map of the surrounding area when it is determined that the landmark is no longer able to be detected.
Doria et al. (US 2019/0138823) teaches a system for automatically detecting the location and severity of occluded regions, including characterizing occluded regions as temporary occlusions or permanent occlusions.
Burch, V et al. (US 2020/0033872) teaches a retrofit assembly for ground support equipment providing autonomous operation of the logistics ground support equipment, including contextual data on temporary and permanent landmarks.
Cui et al. (US 2020/0356582) teaches a method for updating a map and a mobile robot, including removing of coordinate information of geographical positions of obstacles which are determined to be placed temporarily.
Lee (US 2020/0249032) teaches a method for updating a high definition map, including generating a new landmark in a map corresponding to a newly created landmark, and deleting a landmark from a map corresponding to a removed landmark.
Essati et al. (US 2012/0287280) teaches a method and a system for registering the position of a vehicle in a defined region, wherein a digital map of the defined region is created having a defined coordinates system, wherein the digital map includes stationary reference features with a unique identifying feature.
Liu et al. (US 2020/0097006) teaches methods for improving navigation by a processor of a robotic device, including using permanent fixtures such as walls as landmarks.
Grufman et al. (US 2017/0364090) teaches a method for recording data from at least one sensor of a robotic vehicle, including object detection and classifications for objects which may be static/permanent or dynamic/temporary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667